Citation Nr: 1041040	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-37 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from February 1957 to 
February 1963.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied entitlement to service connection for bilateral 
hearing loss and a right knee condition. The RO in Waco, Texas, 
currently has jurisdiction of the Veteran's claims.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in December 2008.  A transcript 
of the hearing is of record.

The case was remanded in February 2009 for additional 
development.  It has now been returned to the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records are not available and 
are assumed to have been destroyed at the 1973 NPRC fire.

2.  A right knee injury preexisted the Veteran's period of 
service.  

3.  The Veteran's preexisting right knee disorder did not 
permanently increase in severity during service.

4.  There is no continuity of symptomatology of a right knee 
condition from service separation or for almost 40 years after 
service.
 
5.  The Veteran's current right knee disorder is not 
etiologically related to active service.

6.  The Veteran's current bilateral hearing loss disorder first 
shown years after service, is not etiologically related to active 
service.


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed. 38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2010).

2.  Bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhances VA's 
duty to notify and assist claimants in substantiating a claim for 
benefits.  It is codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 51026 (West 2002 & Supp. 2010); 38 C.F.R. § 38 
C.F.R. § 3.102, 3.159, 3.326 (a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159 (b) (1).

Letters dated in September 2003 and September 2004 properly 
preceded the initial adjudication and provided the Veteran with 
notice of what types of information and evidence were needed to 
substantiate his claim.  

A letter dated in March 2009 provided further information 
pertinent to effective dates and assigned ratings.  To whatever 
extent the decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
effective date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim is being 
denied, any such effective date questions are moot.  The Veteran 
has had ample opportunities to meaningfully participate in the 
adjudicative claims process.  Any error or timing deficiency in 
this regard is harmless, and not prejudicial. 

With regard to assistance, the Board initially notes that the 
service treatment records are not available. They were likely 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis.  Of record is a June 2008 memorandum 
expressing a formal finding on the unavailability of service 
records and confirming that all procedures to locate such records 
had been exhausted.  The Board is aware that VA is therefore 
under a heightened obligation to assist the Veteran in developing 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). Those 
obligations include a search for alternative medical records.  
See Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer 
v. Nicholson, 455 F. 3d. 1346 (2006).  The RO informed the 
Veteran that all efforts to obtain his service treatment records 
had been exhausted and he was advised of alternative sources for 
service treatment records. There is no indication that there are 
any outstanding records that can be located and associated with 
the file.

Additionally, the Veteran provided testimony on his own behalf 
and a transcript of the proceedings is of record.  Further, in 
June 2010, the Veteran was accorded audiological and knee 
examinations by VA.  The reports of the examination and opinions 
are adequate as they reflects a pertinent medical history, review 
of the documented medical history, clinical findings, diagnoses, 
and opinions supported by medical rationale.

Accordingly, the Board finds that VA satisfied its duties to 
notify and assist the Veteran in the development of his claims.  
Appellate review may proceed without prejudice to the Veteran.  
See Barnard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Criteria

The Board acknowledges that it has a heightened obligation to 
explain findings and conclusions and consider carefully the 
benefit of the doubt rule as the Veteran's service records were 
destroyed while in the custody of the Government. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Case law does not, however, lower the 
legal standard of approving a claim for service connection, but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records. See Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005).  (The Court declined to apply "an adverse 
presumption" when records have been lost or destroyed while in 
Government control which would have required the VA to disprove 
the claim where a Veteran did not demonstrate that either bad 
faith or negligent destruction of documents was implicated in the 
fire).

The Veteran seeks service connection for right knee and bilateral 
hearing loss disabilities.   At his Board hearing, he testified 
that he injured his right knee in a car accident before service, 
and that during basic training he jumped off an elevated platform 
and hurt his right knee.  He testified further that he was 
treated with heat and physical therapy in a hospital for one 
week.  Regarding his claimed bilateral hearing loss disability, 
he testified that during service a concussion grenade exploded 
nearby him.  The explosion resulted in ringing in his ears for at 
least two months, and following the explosion he went to a field 
hospital.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a chronic 
disease is shown as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  If a condition noted during 
service is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
of symptomatology after discharge is required to support the 
claim. Id. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

To establish service connection, the record must show (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

 Additionally, under 38 U.S.C.A. § 1111, every veteran shall be 
taken to have been in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, or 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  The Board 
also notes that there is a General Counsel Opinion on the matter 
of rebutting the presumption of sound condition on service 
entrance. See VAOPGCPREC 3-2003 (July 16, 2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a) (2005).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  On 
the other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis- Right knee disorder

Regarding the Veteran's claimed right knee disability, the 
current record contains competent evidence of a current right 
knee disability, evidence, both lay and medical, indicating that 
the Veteran's right knee disability existed prior to entrance 
into service, and the Veteran's credible testimony concerning an 
in-service injury his right knee.  

The primary question then is whether his right knee disorder is 
shown to have increased in severity during his active service.  
In explaining the meaning of an increase in disability, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that "temporary or intermittent flare-ups during service of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened." Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. 
Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, 
for non-combat veterans, a temporary worsening of symptoms due to 
flare ups is not evidence of an increase in disability).

As previously noted, the Veteran's STRs not available.  There is 
no indication of the presence of any right knee disorder, or 
arthritis to any degree during the first year after discharge 
from service, so presumptive service connection under 38 C.F.R. § 
3.309(a) is not for application.  The earliest treatment records 
appear to be VAMC records from 2000.  

On a June 2010 VA examination, the Veteran reported that he 
injured his right knee in a 1953 motor vehicle accident.  In 
service he had to jump from a platform 8-10 feet with a backpack.  
He subsequently developed pain in his knee, swelling, and 
discomfort.  He was hospitalized for a week; given a permanent 
profile; and, returned to duty.  He reported current residual 
pain of the right knee with damp weather with aching and 
stiffness.  He also had pain with prolonged walking or climbing.

An April 2004 x-ray of the right knee revealed post traumatic 
changes from a prior tibial plateau fracture with mild 
depression.  Two fixation screws are present; irregularities and 
callous formation consistent with healing was noted; and, there 
was no evidence of hardware complications.  The alignment was 
near anatomic.  The diagnosis was advanced osteoarthritis and a 
loose body in the posterior joint compartment.

Examination revealed range of motion of the right knee was 0-110 
degrees with pain.  There was hypertrophy of the right knee with 
limitation of motion.  Stability was intact, gait was normal, and 
Lachman and McMurray signs were negative.  The diagnosis was 
right knee DJD with osteoarthritis.  The examiner opined that the 
onset was clearly and unmistakably before service.  He further 
noted that he could not opine without resort to speculation as to 
whether the right knee disorder was aggravated during service as 
there were no available STRs.  In addition, the Veteran had no 
medical treatment records for the right knee from separation 
until approximately 2000, over period of over 40 years.  

Despite the language used by the examiner, the Board concludes 
that the examination is adequate.  This is so because it is clear 
from the detailed examination report in this case that the 
examiner evaluated the "procurable and assembled data" and 
provided reasons for his opinion that showed his consideration of 
all pertinent and available medical facts.  See Jones (Michael) 
v. Shinseki, 23 Vet. App. 382, 390 (2010) (recognizing legitimacy 
of inconclusive medical opinion when "time for obtaining other 
information has passed" and opinion is based on all "procurable 
and assembled data").  There is no indication that the examiner 
invoked the phrase "without resort to speculation" as a 
substitute for the consideration of all pertinent facts and 
available medical facts, and therefore, the Board finds that 
remanding the claim for further evidentiary development would 
serve no useful purpose.  Accordingly, the Board may proceed with 
adjudication at this time.   

There is no question that the Veteran's right knee disability 
preexisted service.  The Veteran himself acknowledges this, and 
the medical examiner in 2010 agrees.  The Board must then 
determine whether such disorder was aggravated by service.  In 
deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service, and then whether this constitutes an 
increase, permanent in nature, in the disability.  Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  In this case, the Board finds that the clear 
and unmistakable weight of the evidence shows that the Veteran's 
preexisting right knee disorder did not permanently increase in 
severity during service.  

As noted, there are no available STRS and thus there can be no 
evidence of a complaint or treatment for right knee disorder 
while he was on active duty.  As such, the Board must review the 
available evidence.  At his hearing, the Veteran stated that the 
injury from the jump during service was in the 5th week of basic 
training, following which he was assigned to light duty.  Hearing 
transcript, page 3.  The Board recognizes that the Veteran 
completed about 6 more years of active duty following this 
incident.  The implication is that any injury that occurred was 
not of such severity as to preclude retention in service.  

 The Board also finds it significant that there is no medical 
evidence of record indicating a complaint or treatment of right 
knee disorder until 2000.  The absence of clinical treatment 
records for a right knee disorder for many decades after active 
duty is probative evidence against a permanent worsening of a 
right knee disorder in service.  Mense v. Derwinski, 1 Vet. App. 
354 (1991).   

In addition, the Veteran provided his own lay statements and 
histories that reflect his current claims to service connection.  
The absence of a medical complaint of right knee disorder for 
such a prolonged period is an additional factor that weighs 
against a finding that the Veteran's preexisting right knee 
disorder was aggravated by service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  However, his lay statements are not 
now found to be probative or credible when considered in relation 
to the entire evidence of record.  In determining the weight to 
be assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self- interest, 
malingering, desire for monetary gain, and witness demeanor.  
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).   

In a November 2008 statement, the Veteran's sister recalled his 
leg being injured in 1957.  She stated that he could have been 
discharged with a medical discharge, but he chose to remain in 
service on light duty.  This statement, while now consistent with 
the current claim, is not probative of the extent of the in-
service injury and what residual disability, if any, actually 
resulted.   

In a March 2009 letter, the Veteran's ex-wife (married from 1960-
1980) recalled that the Veteran's right knee became extremely 
painful during their marriage.   

In the regulations implementing the VCAA, competent lay evidence 
is defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of the 
facts or circumstances and conveys matters that can be observed 
and described by a layperson.  38 C.F.R § 3.159(a)(1).  Further, 
competent medical evidence is defined as evidence provided by a 
person who is qualified through education, training or experience 
to offer medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2).  The diagnosis and etiology of the Veteran's right 
knee disability is beyond the range and scope of lay evidence 
contemplated by the applicable regulations and it is not shown 
that the Veteran or his sister and ex-wife possess the requisite 
education, training or experience to provide competent medical 
evidence.   Thus, while the Veteran's sister and ex-wife are 
credible as to their recollections of the Veteran's in-service 
injury, their statements are not competent as to whether a 
disability resulted.   Further, these statements overlooked the 
preexisting disability, thereby diminishing their value.  

Here, the post-service record is devoid of findings of any 
identified right knee disability until several decades after 
service.  The available medical reports are not supportive of an 
aggravation during service.   

For the reasons stated above, the Board finds that the clear and 
unmistakable weight of the evidence of record is against the 
Veteran's claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application. See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

b.  Bilateral hearing loss

A sensorineural hearing loss may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Tests are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran currently has bilateral hearing loss.  A June 2005 VA 
audiological treatment report notes that the Veteran reported 
hearing loss in his left ear which began approximately in 1997.  
He also reported that he was exposed to noise from grenades 
during service.  The diagnosis was moderately severe to severe 
mid and high frequency bilateral sensorineural hearing loss.  

At a May 2010 VA audiological examination, the examiner reviewed 
the claims file and medical records noting that service treatment 
records were not available and presumed to have been destroyed in 
the 1973 NPRC fire.  The Veteran reported a gradual hearing loss 
since 1957.  He reported exposure to noise from exploding 
grenades during service.  He did not report significant civilian 
noise exposure although he did note the use of chainsaws with 
hearing protection.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20 
30
70
65
60
LEFT
50
65
75
70
75

Average pure tone thresholds, in decibels (dB), were 56.25 in the 
right ear and 71.25 in the left ear.  Speech audiometry revealed 
speech recognition ability was 78 percent in the right ear and 74 
percent in the left ear.  It was noted that the Veteran had a 
mild to severe sensorineural hearing loss, right ear, and a 
moderate to profound sensorineural hearing loss, left ear.  The 
examiner opined that the bilateral hearing loss was less likely 
as not caused by or a result of military service.  This opinion 
was based on the absence of any service treatment records; the 
absence of any hearing loss treatment or complaints prior to 
2003; and, the Veteran's report in the June 2005 VA clinical 
evaluation that his hearing loss began in 1997 with the left ear.  
He summarized noting that, "it is less likely than not that 
current hearing loss ... is related to or first manifested during 
military service."

The Board finds that there is a preponderance of evidence against 
the claim of service connection for a bilateral hearing loss for 
the following reasons.  Unfortunately, there are no medical 
records in service to show a diagnosis of hearing loss; and there 
is no evidence of a bilateral hearing loss within the first year 
after service; and, of greatest significance, there is no post 
service evidence of any contemporaneous objective evidence of 
hearing loss prior to approximately 2003, when a bilateral 
hearing loss was first observed by VAMC.  Such lapses of time are 
factors for consideration in deciding service connection claims.  
See Maxson, 230 F.3d 1330 (Fed. Cir. 2000).

Based on a review of medical evidence and results of the 
audiological evaluation, the June 2010 VA examiner opined that 
the Veteran's hearing loss was less likely as not caused by or as 
a result of noise exposure in the military.  He gave a detailed 
rationale for his conclusion based on an accurate 
characterization of the evidence; the examiner's opinion is 
entitled to substantial probative weight. See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value 
of a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

Of course, in addition to the medical evidence, the Board must 
consider lay evidence, including the Veteran's statements and 
those of his sister and ex-wives.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing 38 U.S.C.A. 1154(a) 
(West 2002)) (VA required to "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability benefits).  

The Veteran's sister stated in November 2008 that she remembered 
when the Veteran had related to her about a concussion grenade 
going off accidentally , which led to him requiring hearing aids 
at this time.  She indicated that she noticed what a toll the 
injury had on him over the years.  

In a March 2009 statement, the Veteran's ex-wife reported that 
she was married to the Veteran from 1960-80, and that while they 
were married, his health issues started.  She wrote that his ears 
began giving him problems in 1960, and that the symptoms would 
come and go.  After awhile, one ear was worse than the other.  

In a March 2009 statement, the Veteran's other ex-wife (from 1992 
through 2003) reported that when she met the Veteran in 1990, his 
hearing was not real good and had worsened over the years.  

The lay statements are credible to the extent of their memories, 
but there is no indication that any of the lay parties has the 
medical expertise to make a determination as to whether damage 
resulted from an in-service event.  As such, there is low 
probative value to the statements.   

To the extent that the Veteran has indicated generally that he 
experienced continuity of symptomatology, this testimony must be 
considered in conjunction with the absence of any complaints, 
treatment, or diagnoses of any hearing loss for many years after 
service.  The initial claim for benefits was made many decades 
after service.  Further, and contrary to the assertions made with 
the current claim, the Veteran reported on treatment in 2005 that 
his hearing loss first began on the left side in 1997, many years 
after service.   This is in contrast to what he reported at the 
time of his VA examination for compensation purposes in 2010.  
The Board places more weight on information provided during the 
course of treatment (that is, so that the treating personnel have 
the most accurate picture in order to get the treatment correct) 
versus for an examination for monetary benefits.  Accordingly, 
the Board does not find the Veteran's statements as to continuity 
of symptomatology to be credible.

The Board also notes that, to the extent that the Veteran has 
been diagnosed with hearing loss, such diagnosis was not within 
the one-year period during which the manifestation of a chronic 
disease such as sensorineural hearing loss warrants service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

In sum, the preponderance of the evidence is against the claim.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for bilateral 
hearing loss must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Service connection for a hearing loss disorder is denied.

Service connection for right knee disorder is denied. 


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


